      CASE 0:18-cv-00285-NEB-BRT Document 105 Filed 07/31/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 WILBERT GLOVER,                                   Case No. 18‐CV‐285 (NEB/BRT)

                      Plaintiff,

 v.                                             ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
 MATT BOSTROM, DAVE METUSALEM,
 JOE PAGET, SERGEANT RICHARD
 RODRIGUEZ, COUNTY OF RAMSEY
 SHERIFF, and GREG CROUCHER,

                      Defendants.



       The Court has received the May 28, 2020 Report and Recommendation of United

States Magistrate Judge Becky R. Thorson. (ECF No. 104.) No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding

no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter, IT IS HEREBY ORDERED THAT:

       1.    The Report and Recommendation (ECF No. 104) is ACCEPTED;

       2.    Defendants’ Motion for Summary Judgment (ECF No. 74) is GRANTED;
             and

       3.    Plaintiff’s Complaint (ECF No. 1) and Amended Complaint (ECF No. 15)
             are DISMISSED WITH PREJUDICE.
     CASE 0:18-cv-00285-NEB-BRT Document 105 Filed 07/31/20 Page 2 of 2




LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: July 31, 2020                     BY THE COURT:

                                         s/Nancy E. Brasel
                                         Nancy E. Brasel
                                         United States District Judge




                                     2
